The opinion of the Court was delivered by
Watkins, J.
These several defendants were jointly indicted for the perpetration of a robbery, and Charles Davis and Alfred, alias the Kid, were tried and convicted, and sentenced to imprisonment at hard labor for a period of eighteen months.
The record does not contain anything for the consideration of the court, as we find neither a bill of exceptions, motion in arrest of judgment, or an assignment of error, and there are no errors apparent from an inspection of it, entitling the accused to relief at our hands ex proprio mota.
In such case the judgment appealed from will not be disturbed. State vs. Wise, 38 Ann. 684; State vs. Darrow, 39 Ann. 677.
Judgment affirmed.